                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JESUS BROWN,

                  Plaintiff,                            4:18CV3020

      vs.
                                                    MEMORANDUM
DR. DEOL, Nebraska Department of                     AND ORDER
Correctional Services Medical Director,
individually and in their official
capacities; GARY J. HUSTAD, MD,
individually and in their official
capacities; DAN DANAHER, Physician
Assistant, individually and in their
official capacities; and DR. JEFFREY
KASSELMAN, in his individual and
official capacity;

                  Defendants.

      This matter is before the court on Defendants’ Motion to Extend Deadline to
File Motion for Summary Judgment. (Filing No. 40.) Upon due consideration,
Defendants’ motion is granted. Accordingly,

      IT IS ORDERED:

      1.     The deadline for filing dispositive motions is extended to July 8,
2019. All dispositive motions shall be filed on or before that date.

      2.    All other deadlines in the court’s Order Setting Schedule for
Progression of Case (filing no. 35) remain the same.

     3.   The clerk’s office is directed to set the following pro se case
management deadline: July 8, 2019: Check for dispositive motion(s).
Dated this 3rd day of July, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                    2
